Opinion of the court by
JUDGE WHITE
Affirming.
Tbe appellant was indicted, tried, and convicted in the circuit court of Union county of the offense of selling spirituous liquors without a license. His fine was fixed at $51, and he appeals.
The facts on which the conviction was had are not disputed.' Appellant sold spirituous liquors in the town of Sturgis, Union county, having first obtained from the board of trustees of the town, so far ,ais they had authority to grant, a license to sell such liquors, and appellant paying for such license $500, and having also obtained the State license. Upon these facts the court adjudged appellant guilty, and assessed his fine as stated. The main question presented is, did the board of trustees of Sturgis have authority to grant appellant license to sell spirituous liquors? Counsel also present the question of the jurisdiction of the court. The indictment is drawn as under the general íevenue law, no reference being made to any local prohibitory law. It appears that by an aitít of ¿the General Assembly approved May 3, 1890, it being a charter of the *513town of Sturgis, it wa.s provided (section 27) as follows: “No spirituous, vinous and malt liquors shall be sold within the corporate limits of said town, or within one mile thereof, except by druggists,” .etc. The present charter of the town of Sturgis, being of the -sixth class (section 3704, Kentucky Statutes), provides: “The board of trustees of such town shall have power: .- . . (4) The license tax 1o sell spirituous, vinous and malt liquors shall not be less than one hundred and fifty, nor more than five hundred dollars; -and no such license shall be issued or granted in any town where the sale of such liquors is now forbidden by law', until such law be changed.” In the case of Stamper v. Com., 42 S. W., 915, (19 Ky. L. R. 1014), this court held that section 61 of the Constitution left all existing local laws relating to the sale of spirituous liquors wholly intact and in force, being changed by the general law of March 10, 1894, as to procedure and penalty only, which made all localoptionlaws uniform throughout the State. In Thompson v. Com., 45 S. W., 1039, 46 S. W., 492, 698 (20 Ky. L. R., 397), this court held that under section 61 all laws regulating or prohibiting the sale of spirituous liquors whether dependent on the vote .of the people or made effective by legislative enactment, remained in existence, and were not repealed by the Constitution. In the latter case it was also held that by the general law of March 10, 1894, all prohibitory law's, whether dependent on a vote or not, were placed on the same basis, and that from the time that act became effective it was the whole law. on the subject of prohibiting or regulating the sale of spirituous, vinous, and malt liquors, and that it applied equally in all localities of the State where there was any kind of á prohibitory law in force; that the penalty was uniform, and that *514its provisions as to repeal or suspension of operation applied throughout the State; and that all laws as to- the prohibition of the sale of liquors were thereby made uniform. In the case of Raubold v. Com., 54 S. W., 17, (21 Ky. L. R. 1125) this court, held that under the charter of the fifth-class towns- the board of trustees did not have power to grant license to sell liquors where there was a local prohibitory law in force prior to the adoption of the present Constitution, which had not been expressly repealed either by an act of the Legislature or become inoperative by a vote of the people under the general local option law. These cases are decisive of the case at bar. The act prohibiting the sale in Sturgis was not repealed by any act of the Legislature, but, as was said in the Thompson case, was left in force, modified as to procedure and penalty by the' general law of March 10, 1804, and will remain effective until a vote is taken under the general local option law at which it may be declared inoperative. The express provision of the charter of sixth-class towns prohibits the issuing of license in Sturgis until by vote the prohibitory law becomes inoperative. The indictment herein, though no- reference is made to any prohibitory law, is sufficient. The local prohibitory law in force in Sturgis is not dependent upon the vote of the people, and therefore such vote could not be charged, and it was not necessary to charge the local act to be in existence. In this the case differs from indictments under a local law, first effective by a vote of the people, where the charge must be that the vote was taken, and the law thereby became effective. The penalty assessed in.this case-is $51, which is below the minimum fixed by the general law (section 2557), which is from $100 to $200 for each offense. We presume that the trial court either construed the pen*515alty prescribed under the general revenue law (from $50 to $1,000) applicable, or that section 2557 had been modified by the act of March 15, 1898, being section 2557a, Kentucky Statutes, (Ed. 1899), and the penalty there prescribed (from $20 to $100) substituted. In either case the court was in error. The minimum penalty for the sale of spirituous, vinous, or malt liquors in prohibited districts is $100, and the maximum $200. The general revenue law is superseded by the local option law where the latter is in force. The amendment of March 15, 1898, fixing the penalty at from $20 to $100, applies only to beverages, liquid’mixtures, or decoctions which produce or cause intoxication, — in other words, substitutes for spirituous, vinous, or malt liquors, — and does not repeal the penalty for the sale of spirituous, vinous, and malt liquors as provided in the original act of March 10, 1894. It would follow, therefore, that the penalty fixed is below that provided by law. This error was not prejudicial to appellant, but was to his advantage, and there is no complaint made by the Commonwealth. We conclude, therefore, that the license granted to appellant is no protection to him in the sale of the liquors, and under the admitted facts he was guilty of a violation of the law, the minimum penalty for which is $100. There is therefore no error prejudicial to appellant, and the judgment is affirmed.